DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12 and 21-25) in the reply filed on May 9, 2022 is acknowledged.

Specification (Abstract)
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant note: delete the last sentence of the abstract.

Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claims 3, 5, 9, 22, and 24 are objected to because of the following informalities:  
In claim 3, line 3: change “germanium(Ge)” to - - germanium (Ge) - - 
In claim 3, line 3: change “silicon-germanium(SiGe)” to - - silicon-geranium (SiGe) - - 
In claim 3, line 3: change “arsenide(GaAs)” to - - arsenide (GaAs) - - 
In claim 3, line 4: change “arsenide(InGaAs)” to - - arsenide (InGaAs) - - 
In claim 3, line 4: change “phosphide(InP)” to - - phosphide (InP) - - 
In claim 3, line 4: change “nitride(GaN)” to - - nitride (GaN) - - 
In claim 5, line 2: change “10: 1” to - - 10:1 - - 
In claim 9, lines 2-3: change “to separate” to - - separates - -  
In claim 22, line 3: change “germanium(Ge)” to - - germanium (Ge) - - 
In claim 22, line 3: change “silicon-germanium(SiGe)” to - - silicon-geranium (SiGe) - - 
In claim 22, line 3: change “arsenide(GaAs)” to - - arsenide (GaAs) - - 
In claim 22, line 4: change “arsenide(InGaAs)” to - - arsenide (InGaAs) - - 
In claim 22, line 4: change “phosphide(InP)” to - - phosphide (InP) - - 
In claim 22, line 4: change “nitride(GaN)” to - - nitride (GaN) - - 
In claim 24, line 2: change “10: 1” to - - 10:1 - - 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9, which depends upon claim 1, recites a gate dielectric between the gate electrode and the nanowires, which separates the gate electrode from the nanowires.  This limitation is already clearly recited in claim 1, lines 6-8.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basker et al. (US 9,455,317 B1, hereinafter ‘Basker’).
As to claim 1, Basker teaches a semiconductor device (in figures 1-10), comprising: 
a semiconductor substrate (104); 
a first bonding layer (106) above the semiconductor substrate; 
one or more nanowires (108) including a semiconductor material above the first bonding layer (106) to form a channel layer; 
a gate electrode (126) around a nanowire of the one or more nanowires, wherein the gate electrode is in contact with the first bonding layer (106) and separated from the nanowire by a gate dielectric layer (column 6, lines 20 et seq); 
a source electrode (118) in contact with the nanowire (108), above a first bonding area of a second bonding layer (116), and separated from the gate electrode by a spacer (114), wherein the second bonding layer (116) is above and in direct contact with the first bonding layer (as clearly shown in figure 5); and 
a drain electrode (118) in contact with the nanowire (108), above a second bonding area of the second bonding layer (116), and separated from the gate electrode by a spacer (114).  

As to claim 2, Basker teaches the gate electrode is completely around the nanowire (see figure 10; see column 6, lines 20 et seq).  

As to claim 3, Basker teaches the semiconductor material in the one or more nanowires is silicon (see column 3, lines 37-41).  The other materials listed in claim 3 (i.e. Ge, SiGe, GaAs, InGaAs, InP, and GaN) are all also notoriously well-known materials used in FETs and utilizing any of these materials would not be novel or inventive.

As to claims 5 and 6, Basker teaches the first bonding layer (106) includes silicon dioxide, and the second bonding layer (116) includes silicon nitride (see column 3, lines 30 et seq and column 4, lines 37-41).  Since Basker teaches the same materials claimed by the applicant, Basker also thus teaches the claimed etch selectivity range.

As to claim 9, Basker teaches a Attorney Docket No. AB4898-USArt Unit: 2812gate dielectric layer between the gate electrode and the one or more nanowires (column 6, lines 20 et seq).  The gate dielectric separates the gate electrode from the one or more nanowires.  
As to claim 10, Basker teaches the gate dielectric layer includes a high-k dielectric material such as hafnium silicate, zirconium silicate, hafnium dioxide, and zirconium dioxide (see column 6, lines 20 et seq).  The other materials listed in claim 10 (i.e. aluminum oxide and nitride hafnium silicate) are also notoriously well-known materials used in FETs and utilizing any of these materials would not be novel or inventive. 

As to claim 11, Basker teaches the semiconductor substrate is a silicon substrate (i.e. a bulk layer substrate)-(see column 3, lines 20 et seq).  The other materials listed in claim 11 (i.e. a III-V substrate and a glass substrate) are also notoriously well-known materials used in FETs and utilizing any of these materials would not be novel or inventive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Basker as applied to claim 1 above, and further in view of Balakrishnan et al. (US 2017/0077232 A1, hereinafter ‘Balakrishnan’).
As to claim 4, Basker does not teach the semiconductor material of the one or more nanowires being lattice mismatched with the semiconductor substrate.
However, Balakrishnan teaches a related nanowire FET device wherein the materials utilized for the nanowires are not the same as the base substrate, and are therefore lattice mismatched with the substrate.  For example, the substrate may be silicon and the nanowires may be silicon-germanium.
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teachings of Basker with a lattice mismatched nanowire material for the nanowires as taught by Balakrishnan, so as to utilize the effect of strain in order to increase the performance of a particular kind of device, as is known to those of ordinary skill in the art of CMOS FETs.
//
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Basker as applied to claim 1 above, and further in view of Sung et al. (US 2015/0129830 A1, hereinafter ‘Sung’).
As to claim 12, Basker teaches a gate electrode of tungsten (see column 6, lines 30-35).  Although Basker teaches a metal for the gate electrode, Basker does not explicitly teach the plethora of metals listed in claim 12, specifically titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO.
However, Sung teaches a related gate-all-around nanowire FET wherein the gate electrode can be “any appropriate conductive material, including, but not limited to, pure metal and alloys of titanium, tungsten, tantalum, aluminum, copper, ruthenium, cobalt, chromium, iron, palladium, molybdenum, manganese, vanadium, gold, silver, and niobium. Less conductive metal carbides, such as titanium carbide, zirconium carbide, tantalum carbide, tungsten carbide, and tungsten carbide, may also be used. The gate electrode material may also be made from a metal nitride, such as titanium nitride and tantalum nitride, or a conductive metal oxide, such as ruthenium oxide. The gate electrode material may also include alloys with rare earths, such as terbium and dysprosium, or noble metals such as platinum” (paragraph 0025).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teachings of Basker with any of the multitude of materials taught by Sung, so as to provide a conductive gate for a nanowire transistor; one of ordinary skill in the art would be motivated to choose a material based upon multiple criteria such as cost, availability, ease of use for the particular manufacturing method utilized, and desired properties of the end-product intended to be made.
//
Claims 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Basker in view of Glass et al. (WO 2016/209219 A1, hereinafter ‘Glass’).
As to claim 21, Basker teaches a semiconductor device (in figures 1-10), comprising: 
a semiconductor substrate (104); 
a first bonding layer (106) above the semiconductor substrate; 
one or more nanowires (108) including a semiconductor material above the first bonding layer (106) to form a channel layer; 
a gate electrode (126) around a nanowire of the one or more nanowires, wherein the gate electrode is in contact with the first bonding layer (106) and separated from the nanowire by a gate dielectric layer (column 6, lines 20 et seq); 
a source electrode (118) in contact with the nanowire (108), above a first bonding area of a second bonding layer (116), and separated from the gate electrode by a spacer (114), wherein the second bonding layer (116) is above and in direct contact with the first bonding layer (as clearly shown in figure 5); and 
a drain electrode (118) in contact with the nanowire (108), above a second bonding area of the second bonding layer (116), and separated from the gate electrode by a spacer (114).
Basker does not specifically teach the nanowire transistor being part of a “computing device, comprising: a circuit board; and a processor or a memory device coupled to the circuit board”.
However, Glass teaches a similar nanowire gate-all-around FET (in figures 3A-3C).  Glass also teaches nanowire FETs being utilized in a computing device, wherein the computing device would include a circuit board and a processor or a memory device.  See figure 4, and pages 15-17.  
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teachings of Basker with the device usages as taught by Glass, so as to produce a computing device utilizing the smaller-scale nanowire FETs, so as to enable increased computing power with smaller transistor devices. 

As to claim 22, Basker teaches the semiconductor material in the one or more nanowires is silicon (see column 3, lines 37-41).  The other materials listed in claim 3 (i.e. Ge, SiGe, GaAs, InGaAs, InP, and GaN) are all also notoriously well-known materials used in FETs and utilizing any of these materials would not be novel or inventive.

As to claim 24, Basker teaches the first bonding layer (106) includes silicon dioxide, and the second bonding layer (116) includes silicon nitride (see column 3, lines 30 et seq and column 4, lines 37-41).  Since Basker teaches the same materials claimed by the applicant, Basker also thus teaches the claimed etch selectivity ran

As to claim 25, Glass teaches the computing device is an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, an accelerometer, a gyroscope, a speaker, and a camera coupled with the memory device.  See page 16, lines 3-15.  The reference to “wearable” or “mobile” in claim 25 is merely intended use/functional language that does not add patentable weight to the claim.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Basker and Glass as applied to claim 21 above, and further in view of Balakrishnan et al. (US 2017/0077232 A1, hereinafter ‘Balakrishnan’).
As to claim 23, neither Basker nor Glass teach the semiconductor material of the one or more nanowires being lattice mismatched with the semiconductor substrate.
However, Balakrishnan teaches a related nanowire FET device wherein the materials utilized for the nanowires are not the same as the base substrate, and are therefore lattice mismatched with the substrate.  For example, the substrate may be silicon and the nanowires may be silicon-germanium.
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teachings of Basker and Glass with a lattice mismatched nanowire material for the nanowires as taught by Balakrishnan, so as to utilize the effect of strain in order to increase the performance of a particular kind of device, as is known to those of ordinary skill in the art of CMOS FETs.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812